THIS was a cause in which the only question raised, was submitted to the court without argument. Radcliff, justice, now delivered the opinion.
• This is a case on certiorari to a justices’ court. The error assigned is, that the plaintiff below, sued in the capacity of administrator, and that the justice had no jurisdic-. tion to try any action in which an administrator is a party. The question was submitted by consent without argument.
In the case of Wells v. Newkerk, executor of Per-sen, this point was decided against the jurisdiction of the justice. We considered the a£t from which he derived his authority, as applicable only to cases in which the parties appeared in their own right, and not to those in which they appeared in outer droit. It is unnecessary to repeat all the grounds of that opinion.
Since that decision, (which was made in January, 1800,) the legislature, when passing the revised aCI: concerning justices’ courts, added a seétion by which, in conformity to the principle of that decision, they denied the jurisdiction of the justice in suits against an executor or administrator, but were silent as to suits in their favor. From this it might be supposed the legislature meant that suits in their favor might be sustained before a justice. But no such authority can be admitted by inference or implication, and the aCt ought not to be construed to introduce a different rule.
The decision in Wells v. Newkerk, is not, therefore, affeCfced by this act, and the rule continues, that the justice has no jurisdiction. For this cause, we are of opinion that the judgment be reversed.